UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-50730 VIEWSONIC CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 95-4120606 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 381 Brea Canyon Road Walnut, California 91789 (909) 444-8888 (Address, including Zip Code, of Registrant's Principal Executive Offices and Registrant's Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated file” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant's common stock outstanding was 351,677,443 shares and the number of shares of Series C preferred stock outstanding was 3,300,000 shares, each as of July 31, 2007. 1 ViewSonic Corporation Form 10-Q Table of contents Page Part I: financial information Item 1. Financial statements(unaudited): 3 Condensed consolidated balance sheets as of June 30, 2007 and December 31, 2006 3 Condensed consolidated statements of operations for the three and six months ended June 30, 2007 and 2006 4 Condensed consolidated statements of cash flows for the six months ended June 30, 2007 and 2006 5 Notes to condensed consolidated financial statements 6 Item 2. Management’s discussion and analysis of financial condition and results of operations 13 Item 3. Quantitative and qualitative disclosure about market risk 20 Item 4. Controls and procedures 20 Part II: other information Item 1. Legal proceedings 20 Item 1A. Risk factors 21 Item 2. Unregistered sales of equity securities and use of proceeds 27 Item 3. Defaults upon senior securities 27 Item 4. Submission of matters to a vote of securities holders 28 Item 5. Other information 28 Item 6. Exhibits 28 Signatures 29 2 Table of Contents Part I ViewSonic Corporation and Subsidiaries Condensed consolidated balance sheets June 30, 2007 and December 31, 2006 (in thousands, except share data and par value) June 30, December 31, 2007 2006 (unaudited) Assets Current assets: Cash and cash equivalents $ 72,964 $ 69,079 Trade receivables, net 296,537 277,162 Other receivables 18,158 7,213 Inventories 191,640 194,049 Deferred income taxes 6,099 7,734 Prepaids and other current assets 6,727 3,670 Income taxes receivable 79 152 Total current assets 592,204 559,059 Property, plant and equipment, net 21,314 14,445 Long-term investments 118 237 Goodwill 1,347 1,347 Other assets, net 5,134 3,549 Total assets $ 620,117 $ 578,637 Liabilites and stockholders' equity Current liabilities: Bank borrowings $ 19,012 $ 307 Current portion of notes payable - related party 43,000 - Accounts payable 408,352 388,554 Accrued promotional expenses 22,892 25,852 Accrued warranty expense 22,189 24,455 Other accrued expenses 27,874 32,446 Total current liabilities 543,319 471,614 Subordinated notes payable - related party - 43,000 Deferred income taxes 4,307 - Stockholders' equity: Common stock, $.01 par value 600,000,000 shares authorized; 351,619,666 and 354,594,666 shares issued as of June 30, 2007 and December 31, 2006, respectively 3,516 3,546 Preferred stock, $.001 par value 22,800,000 shares authorized; 3,300,000 shares issued as of June 30, 2007 and December 31, 2006 3 3 Additional paid-in capital 92,645 94,181 Accumulated deficit (21,964 ) (31,468 ) Accumulated other comprehensive loss (1,709 ) (2,239 ) Total stockholders' equity 72,491 64,023 Total liabilities and stockholders' equity $ 620,117 $ 578,637 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents ViewSonic Corporation and Subsidiaries Condensed consolidated statements of operations (in thousands, except share data) For the Three Months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Net sales $ 423,867 $ 379,268 $ 833,705 $ 706,062 Cost of sales 388,510 349,070 765,000 645,648 Gross profit 35,357 30,198 68,705 60,414 Selling, general and administrative expenses 29,418 30,017 58,462 56,924 Income from operations 5,939 181 10,243 3,490 Other income (expense): Interest (expense) income, net (735 ) 156 (899 ) 313 Other income, net 1,532 285 1,706 1,621 Total other income, net 797 441 807 1,934 Income before income taxes 6,736 622 11,050 5,424 Provision for income taxes 792 97 1,136 1,323 Net income 5,944 525 9,914 4,101 Preferred stock accretion - - - (48 ) Net income available to common shareholders $ 5,944 $ 525 $ 9,914 $ 4,053 Earnings per common share: Basic $ 0.02 $ - $ 0.03 $ 0.01 Diluted $ 0.02 $ - $ 0.03 $ 0.01 Weighted averages shares used in per share calculations: Basic 352,277 354,131 353,429 354,095 Diluted 359,439 360,749 360,209 360,757 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents ViewSonic
